Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Chen on 7/25/2022.
The application has been amended as follows:
In the specification:
Change page 5, line 6 thru page 6, lines 1-6 to:
Regarding the embodiment modes of the present invention, please refer to the description of the diagrams as follows: Referring first to Figure 3, in order to form the basis for torque opposition, an embodiment of the present invention is configured with two elastic motor units 100, which are respectively installed to the interior of the fixed rail 32 and an opposing fixed rail 42 . One of the elastic motor units 100 is a roll up and let down feedback unit 30, and the other elastic motor unit 100 is a take up and let down opposing unit 40. The roll up and let down feedback unit 30 connectively drives the window shade 31, and the extremity of the 15 free end of the window shade 31 is joined to a horizontal lifting rod 20. The take up and let down opposing unit 40 is connectively linked to at least left and right linkage pull cords 43, which are joined to two sides of the horizontal lifting rod 20. A pressure regulation device 50 is fitted to the elastic motor unit 100 at the position of the roll up and let down 20 feedback unit 30, wherein the pressure regulation device 50 is used to adjust an initial elastic torque of the roll up and let down feedback unit 30 or function in concert with the torque curve produced by the take up and let down opposing unit 40. The pressure regulation device 50 uses a general inward elastic member (not shown in the drawings) for angular position transformation, and is a general device able to modify the initial torque, thus not further detailed herein.
Change page 9, line 15 thru page 10, line 19 to:
 Referring to Figure 5, which shows an embodiment configuration permutation of Figure 3, wherein the take up and let down opposing unit 40 is configured to the upper elastic motor unit 100, and the roll up and let down feedback unit 30 is configured to the lower elastic motor unit 100. The curtain 12 connectively driven by the roll up and let down feedback unit 30 is the window shade 31, wherein the window shade 31 forms the fabric roll 310 after being subjected to the roll up and assemble of the roll up and let down feedback unit 30, the entire body of which is fixed to the lower edge of a window by way of the  fixed rail 32. The take up and let down opposing unit 40 is fixed to the upper edge of a window by way of the  opposing fixed rail 42, and the take up and let down opposing unit 40 connects to the horizontal lifting rod 20 by way of the linkage pull cords 43. The handle 21 is the basis for applying a force to operate pulling up and letting down the window shade 31. When a user raises the window shade 31 upward from its lowest position using 10 the handle 21, the area of the window shade 31 adjusts the shading height. This embodiment is especially suitable for a ground floor home or inside a room, specially a room with a slumber bed, by bringing about a sunlight blocking effect of the lower space, while the area of the upper space enables sunlight or air flow to enter. The take up and let down opposing unit 40 is used to raise the window shade 31, which enables changing the height position of the horizontal lifting rod 20 in the window area space. Similarly, the two opposing torques of the elastic motor units 100 enable the horizontal lifting rod 20 to be fixed at any height position.

In the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Fig. 3 change 41 to 42.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/